Citation Nr: 0022143	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  91-49 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a gunshot wound of the midline of the 
abdomen involving Muscle Group XIX.

5.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a gunshot wound to the right chest, 
involving Muscle Group XXI.


REPRESENTATION

Appellant represented by: Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from February 1985 to 
February 1989 with periods of inactive and active duty for 
training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In June 1998 and 
November 1994, the Board remanded this case to the RO for 
additional development.  At that time, the Board addressed 
claims either recently raised by the veteran or appealed to 
the Board.  Several of these issues were fully adjudicated by 
the Board in June 1998.  Those issues fully adjudicated by 
the Board in June 1998 are not before the Board at this time.  
If warranted, the RO should request the veteran to clearly 
indicate what additional claims, if any, he wishes to pursue.  
The RO should then take appropriate action to adjudicate 
these claims, if any.  In any event, no other issue is before 
the Board at this time.

In June 1998, the Board addressed the claim of entitlement to 
service connection for a bilateral knee disability.  For 
reasons that will be made clear below, the undersigned has 
divided this claim into two issues involving service 
connection for a right knee disability and service connection 
for a left knee disability.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
right knee disability is not supported by competent evidence 
showing that the claim is plausible or capable of 
substantiation.  

2.  The claims of entitlement to service connection for a 
left knee disability, a back disability, and entitlement to 
increased evaluations for the service-connected disabilities 
are either plausible or capable of substantiation.  

3.  VA has fulfilled the duty to assist the veteran in the 
development of all facts pertinent to his well-grounded 
claims and all available, relevant evidence necessary for an 
equitable disposition of the appeal that can be obtained has 
been obtained by the RO.  

4.  The veteran's complaints of back pain in active service 
were acute and transitory episodes that resolved without 
residual disability. 

5.  The most probative competent medical evidence 
disassociates the current back disability from either an 
alleged back injury during service or any currently service-
connected disability. 

6.  The veteran's current back disability was initially 
manifested more than one year following separation from 
service and is not shown to be etiologically related to 
service.  

7.  Current findings of a left knee disability cannot be 
disassociated from the veteran's active service.  

8.  The residuals of the service-connected gunshot wound of 
the midline of the abdomen has not caused more than moderate 
damage to Muscle Group XIX.  

9.  The residuals of the service-connected gunshot wound to 
the right chest have not caused more than moderate damage to 
Muscle Group XXI.  





CONCLUSIONS OF LAW

1.  Competent evidence showing that the claim is plausible or 
capable of substantiation does not support the claim of 
entitlement to service connection for a right knee 
disability.  38 U.S.C.A. § 5107(a) (West 1991). 

2.  The claims of entitlement to service connection for a 
back disability, a left knee disability, and increased 
evaluations for the service-connected disabilities are well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991). 

3.  A back disability was not incurred in or aggravated by 
service, nor was a back disability caused or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 101, 1110, 
1131, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.304 and 3.310(a) (1999). 

4.  Resolving the benefit of the doubt in the veteran's 
favor, a left knee disability was incurred in service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 1991).  

5.  The criteria for a disability evaluation in excess of 
10 percent for the residuals of a gunshot wound to the 
midline of the abdomen, involving Muscle Group XIX, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.55, 4.56, 4.73, Diagnostic Code 5319 (1999) 
and 38 C.F.R. §§ 4.55, 4.56 (as in effect prior to June 3, 
1997). 

6.  An increased rating for the residuals of a gunshot wound 
to the right chest, involving Muscle Group XXI, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.55, 4.56, 4.73, Diagnostic Code 5321 (1999) 
and 38 C.F.R. §§ 4.55, 4.56 (as in effect prior to June 3, 
1997).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

As noted above, the veteran served on active duty from 
February 1985 to February 1989.  Records indicate that in 
October 1985, the veteran reported his right knee was 
injured.  Clinical findings were negative.  The assessment 
was right knee contusion.  He was seen on August 8, 1987, he 
was shot in the right upper portion of his stomach and right 
side of the thorax, including a tunnel shot through the 
liver.  The tunnel shot went through the left lower arm and 
left upper leg.  Medical records associated with this injury 
fail to note a disability associated with the back or either 
knee.  Little, if any, reference is made to the muscles of 
the abdomen or right chest.  

In January 1989, the veteran was treated for bilateral knee 
pain.  X-ray studies performed that month revealed no 
significant abnormality.  The veteran was also treated for 
acute back pain.  X-ray studies in March 1991 revealed spina 
bifida at S1.  

The veteran was discharged from active service in February 
1989.  He served in periods of active duty and inactive duty 
for training following this service.  In a September 1989 
retention evaluation, he specifically denied recurrent back 
pain, arthritis, rheumatism, bursitis, or a "trick" or 
locked knee.  No disability associated with the back or 
either knee was reported.  

In his initial claim for VA compensation dated March 1989, 
the veteran noted pain in his knees and listed a lower back 
disability beginning in September 1988.  At a VA evaluation 
held in April 1989, he reported pain in the upper chest with 
shortness of breath with vigorous activity.  He also noted 
that while stationed in Germany in October 1985 he fell off a 
tank, landed on his feet, and jammed his knees.  He states 
that he had been told that there was "ligament damage."  
The veteran noted pain in both knees with occasional grinding 
and grating noises with movement.  Minimal swelling was 
indicated.  Chronic low back pain since the shooting incident 
was also noted.  It was indicated that the veteran had some 
popping in his back when he flexes sharply doing sit-ups.  

Physical evaluation revealed good range of motion of both 
knees, with flexion to 140 degrees and extension to 
0 degrees.  There was some crepitus with movement of the left 
leg.  No reference was made to objective evidence of a right 
leg disorder.  No disability associated with the back was 
reported other than the veteran's complaints of lumbosacral 
pain.  

X-ray studies of the veteran's back in April 1989 indicated 
that the alignment of the spin was normal.  There was a small 
end-plate deficit at L1 through L3.  The disc space and 
vertebral body heights were well maintained.  There was a 
mild loss of anterior vertebral body heights at T12 and L1.  
A very small osseous defect in the posterior element at the 
S1 level was also noted.  The evaluator's impression 
indicated multiple small Schmorl's Nodes.  The radiologist 
indicated this was probably of no "clinical significance."  
Spina bifida occulta defect at the S1 level, also of probably 
no clinical significance, was noted.  Mild compression 
deformities of the T12 and L1 vertebral bodies were also 
indicated.  X-ray studies of the knees were normal.  

In October 1990, the RO received the veteran's service 
medical records, including medical records from the veteran's 
National Guard service.  The pertinent medical records have 
been cited above. 

Outpatient treatment records were also obtained by the RO.  
These medical records make little reference to the service-
connected and nonservice-connected disabilities at issue 
before the Board at this time.  

At a VA evaluation held in November 1991, little reference is 
again made to the disabilities at issue.  A right chest 
gunshot wound was noted which the examiner could not 
describe.  No reference was made to a back disability or a 
bilateral knee disorder.  

In his substantive appeal of December 1991, the veteran makes 
only sporadic reference to the disabilities at issue.  He 
indicates that he should be granted service connection for 
his lower back due to back pain and an inability to lift 
anything.  The veteran notes that X-ray studies have shown 
problems with his back.  Constant pain in both knees was also 
noted.  

An additional evaluation of the veteran's spine was performed 
in August 1992.  Physical evaluation revealed no fixed 
deformities and good posture.  Musculature was somewhat weak, 
with complaints of pain on flexing or extending.  A low back 
strain was indicated.  X-ray studies revealed a deformity of 
T12 and L1 with no evidence of fracture, subluxation, joint 
space narrowing, abnormal calcification, masses, or other 
significant abnormalities.  The spina bifida occulta at S1 
was again noted.  X-rays of the chest were unremarkable.  

In November 1994, the Board remanded this case to the RO for 
additional development.  The RO was requested to obtain the 
complete records of the veteran's hospitalization in Germany 
in August 1987.  The RO requested additional information from 
the veteran regarding this hospitalization.  In March 1995, 
the veteran's representative advised the RO that the veteran 
did not know the address of the hospital in Germany.  No 
additional information was made available from the veteran 
that provides the VA with the ability to obtain these 
hospital records.    

In a December 1994 VA examination, the veteran did note 
chronic abdominal pain.  The examiner did not link the pain 
to the service connected gunshot wound.  Diagnoses included 
chronic abdominal pain, antral gastric ulcer and status post 
gunshot wound 1987.  

At a VA examination in January 1995, little reference was 
made to difficulties with the midline of the abdomen or the 
chest.  The examiner noted the scarring from the gunshot 
wound of the chest and that there were not adhesions.  The 
veteran himself made little reference to these disabilities.  
Outpatient treatment records appear to indicate post-
traumatic stress disorder, dysthymia, and a history of 
ethanol abuse.  Narcissistic traits were also indicated.  In 
this regard, it is important to note that the veteran has 
never filed a claim seeking service connection for PTSD or 
any psychiatric disability associated with his active 
service.  If the veteran wishes to file such a claim, he must 
do so initially with the RO.  Accordingly, this issue is not 
before the Board at this time.  

In an April 1996 VA examination, the examiner specifically 
noted that the veteran had "no impairment as far as the 
abdominal or chest muscle groups" are concerned.  

In written argument prepared by the veteran's representative 
in March 1998, it was contended that the recent examinations 
were inadequate for rating purposes.  

In June 1998, the Board noted that the service medical 
records contained documents showing a National Guard 
examination for retention in September 1989, Guard training 
in May 1990 (with reference to a right knee injury), and 
records from the Cigna Health Plan in 1991 showing a back 
disability.  The Board noted a line-of-duty report request in 
October 1990, with a notation that the records were not on 
file at the National Personnel Records Center (NPRC), but no 
request for any additional medical records that might be 
associated with the veteran's National Guard duty.  There was 
also a request for medical records in January 1995, with no 
reference to any Reserve duty.  The Board noted that there 
appeared to be no attempt to secure records for treatment of 
the veteran from Cigna Health Plan.

Regarding the veteran's service-connected muscle group 
injuries, the Board noted that the examinations of January 
1995 and April 1996 did not delineate the muscle groups 
involved with the gunshot wounds to the abdomen and right 
chest.  There was no record of any medical identification of 
the muscle groups before the Board at this time.  As these 
disabilities were rated under the muscle group affected, the 
Board indicated that a physician should at least identify the 
muscles in question.  

In July 1998, the RO contacted the veteran and asked him to 
provide the names and addresses of medical care providers 
that provided treatment to him for his back, knees, and 
gunshot wounds to the abdomen and right chest, since February 
1989.  The RO specifically noted the treatment records from 
Cigna Health Plan.  Regarding his National Guard duty, he was 
asked to provide the RO with the dates and units of his 
National Guard service (including active duty and training 
periods) so that the RO may request any medical records they 
may have in their possession.  

No response was received by either the veteran or his 
representative regarding this request for information. 

In an August 1998 VA examination, the examiner noted the 
veteran's history regarding his alleged back and bilateral 
knee disorders.  In terms of the veteran's knees, he reported 
having left knee pain on the medial aspect of this knee.  He 
reported swelling and constant pain.  He also reported that 
this condition was getting worse over the last few years, 
irritated by activity and cold weather.  In terms of his back 
pain, the veteran noted back pain prior to his service, 
mainly in his low back, and his belief that it "might be 
worse due to increased weight gain."  He reported occasional 
shocking pain in his right knee, with complaints of 
occasional spasm and worsening pain with activity.  

Physical examination revealed a healthy-appearing individual 
in no apparent distress.  Range of motion of his back 
indicated no pain or exacerbation of symptoms with movement.  
Reflexes in the lower extremity were normal.  Motor 
examination and sensory examination were also normal.  
Examination of the knees revealed no significant deformity.  
Bilateral knee range of motion was from negative 5 to 
140 degrees.  No instability or ligament changes were found.  
The examination of the right knee was otherwise normal.  The 
veteran did not have any effusion or any ligamentous or joint 
line tenderness.  

X-ray studies revealed no significant deformity of the back 
(although the veteran had a sixth lumbar vertebra).  There 
was no significant collapse.  X-ray studies of the knees 
showed no arthritis.  In terms of the knee, the veteran had a 
probable left knee meniscus tear that was indicated to be 
better evaluated with a MRI.  In terms of the back, a simple 
lumbosacral strain was noted that was found to be "most 
likely unrelated to his gunshot wounds and his service-
connected condition."  

In an addendum to the August 1998 VA examination, it was 
noted that an MRI was completed in September 1998 and showed 
a left medial meniscus tear which matches his clinical 
examination.  It was indicated that this was likely a result 
of his injury and altered gait and was also indicated to be a 
surgical problem.  Regarding Muscle Group XIX, the muscles of 
the abdominal wall, it was noted that these were difficult to 
examine but that the veteran does not appear to have any 
deficit due to any wounds to the abdominal wall.  The spine 
did not appear to be affected by his abdominal muscles.  
Regarding Muscle Group XXI, the muscles of respiration, it 
was again noted that these muscles are difficult to examine 
on physical evaluation.  The veteran had no shortness of 
breath or respiratory difficulties.  These muscles appeared 
to be functioning normally.  

In October 1998, examination of his back revealed normal 
motor strength.  Sensory examination was also indicated to be 
normal.  Gait examination was normal.  The assessment noted 
that the veteran had an anterior compression fracture 
involving the thoracolumbar spine from the level of T11 to 
L2.  This resulted in lumbosacral strain.  The veteran had no 
evidence of weakened movement, including movement concerning 
loss of resistance.  He had no evidence of incoordination, 
excess fatigue, or significant painful motion or pain with 
use.  It was noted that there exists "no functional 
limitations on this patient."  

The veteran's representative submitted written argument in 
April and July 2000.  The contentions of the representative 
will be discussed below.  

II.  The Duty to Assist

In written argument prepared by the veteran's representative 
in July 2000, it is contended that it is "regrettable" that 
this case must be remanded for another examination that 
details the residuals of the gunshot wound in terms of 
scarring and muscle damage.  The Board cannot agree with this 
contention.  

In order to provide a basis to remand this case to the RO for 
additional development, there must be a failure in their duty 
to assist.  Accordingly, a critical issue in this case is 
whether the VA has fulfilled the duty to assist the veteran.  
VA has a duty to assist the veteran in the development of 
facts pertinent to a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. §§ 3.103 and 3.159 (1999).  
That duty includes obtaining medical records and medical 
examinations where indicated by the facts and circumstances 
of the individual case.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  

In this case, the Board must note that more than a vast 
number of VA examinations have been performed at either the 
request of the Board or the RO.  When taken as a whole, these 
examinations provide sufficient medical evidence to evaluate 
the veteran's service-connected and nonservice-connected 
disabilities.  The recent VA examination of August 1998 
specifically notes the muscle groups at issue in this case.  
In the remand of June 1998, the examiner was requested to 
delineate the specific muscle group or groups affected by the 
gunshot wounds to the abdomen and chest and the level of 
disability in according with the rating criteria.  The 
examiner stated he found no evidence of disability.  Although 
not phrased in terms of the level of disability under the 
rating criteria, the examiner's assessment provides a more 
than adequate substantive answer to the question posed by the 
Board in its remand.  Since the record now contains adequate 
responses to the Board's request for information, the veteran 
has no residual right to additional opinions.  Accordingly, 
the Board finds no basis to return the case to the RO under 
Stegall v. West, 11 Vet. App. 268 (1998). 

In June 1998, the RO, with the "help of the veteran," was 
asked to attempt to secure all medical records associated 
with the veteran's National Guard duty.  It was requested 
that all active duty for training periods should be 
identified and verified.  In July 1998, the RO requested the 
veteran to provide the dates and units of assignment so that 
the RO could request any medical records they may have.  The 
veteran was also requested to provide the names and addresses 
of medical care providers that have provided treatment for 
him regarding his back, knees, and gunshot wounds.  In 
addtion, the RO also requested the veteran to provide 
information so that it could obtain treatment records from 
Cigna Health Plan.  No response to this request for 
information has been received by either the veteran or his 
representative.  

As stated by the Court, the duty to assist is not unlimited 
in scope.  See Smith v. Derwinski, 2 Vet. App. 429, 431, 432 
(1992).  The RO has made extensive efforts to obtain medical 
records in support of the veteran's claims, with limited 
success.  Regarding records from the National Guard, the 
Board must note that available service medical records do 
include records from this service.  In order to ensure that 
all records were obtained, the Board remanded this case to 
the RO in order to assist the veteran in the development of 
his claims.  Without the requested information from the 
veteran regarding his National Guard duty, the RO had no 
meaningful basis to obtain additional records regarding his 
National Guard duty (assuming such records exist).  Regarding 
the records from Cigna Health Plan, the VA cannot obtain 
these records if the veteran does not provide it with the 
necessary information and authority to obtain them.  

As stated by the Court, full compliance with the statutory 
duty to assist includes the VA assistance in obtaining 
relevant records from private physicians when the veteran 
"has provided concrete data as to time, place, and 
identity."  Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
There is no indication that there are any additional 
pertinent medical records that the RO can obtain.  

While the duty to assist is neither optional nor 
discretionary (see Littke v. Derwinski, 1 Vet. App. 90, 92 
(19991)), the duty is not always a one-way street; nor is it 
a "blind alley."  Olson, 3 Vet. App. at 483.  "The VA's 
'duty' is just what it states, a duty to assist, not a duty 
to prove a claim with the veteran only in a passive role."  
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (citations 
omitted).  In this case, in light of the fact that the 
veteran and his representative have failed to provide the RO 
with any additional meaningful information regarding the 
location of additional medical records, the Board finds that 
the VA has fulfilled the duty to assist.  Accordingly, there 
is absolutely no basis to remand this case a third time to 
the RO for additional development.  

III.  Entitlement to Service Connection for a Right Knee 
Disability

The threshold question is whether the veteran has presented 
evidence of a well-grounded claim.  The Court has defined a 
well-grounded claim as a claim which is plausible, that is 
meritorious on its own, or is capable of substantiation.  If 
he has not filed such a claim, the appeal must fail.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The United States Court of Appeals for the 
Federal Circuit has affirmed the principle that if an 
appellant fails to submit a well-grounded claim, the VA is 
under no duty to assist in any further development of the 
claim.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997). 

In order for a claim to be well grounded, there must be a 
current disability that is related to an injury or disease 
that was present during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Case law provides that although 
a claim need not be conclusive to be well grounded it must be 
accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determining 
issue is a question of medical diagnosis or medical 
causation, lay assertions cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  If 
no cognizable evidence is submitted to support the claim, the 
claim cannot be well grounded.  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gobber, 10 Vet. App. 488, 495-97 
(1997).  Alternatively, service connection may be established 
under 38 C.F.R. § 3.303(b) by evidence of (i) the existence 
of a chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  

With respect to the first prong of the Caluza analysis, a 
review of the medical record indicates that the veteran has 
not been diagnosed with a right knee disability.  While the 
veteran has complained of right knee pain, no health care 
provider has diagnosed the veteran with a disability 
associated with this pain.  Detailed medical records both 
during active service and following his discharge from active 
service have failed to indicate a right knee disability.  
From the VA examination of August 1998, to the radiological 
report of January 1989, no medical evaluation has found a 
right knee disability.  

With regard to the veteran's complaints of right knee pain, 
the Court has been clear on this issue.  Pain alone, without 
a diagnosis or identifiable underlying malady or condition, 
does not in and of itself constitute a "disability" for 
which service connection may be granted.  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  The inservice complaint 
of bilateral knee pain along with the continuing complaints 
of right knee pain does not provide a basis to determine that 
the veteran has a right knee disability.  Accordingly, the 
veteran has failed the first prong of the Caluza analysis.  

With regards to the second and third prongs of the Caluza 
analysis, a review of the service medical records, while 
indicating bilateral knee pain, fails to indicate a chronic 
right knee disability.  Further, as no health care provider 
has diagnosed the veteran with a current right knee 
disability, there is no nexus to link a current 
"disability" to a disease or injury of service origin.  
Accordingly, under the Court's determination in Caluza, the 
claim is not well grounded.  

The Board does not find that application of 38 C.F.R. 
§ 3.303(b) (1999) would change the results.  The veteran is 
competent to describe manifestations observable to a lay 
party, such as pain.  He is also competent to provide 
evidence of a continuity of symptomatology of such 
manifestations.  He is not, however, competent to diagnose 
himself with a right knee disability and associate this 
disability with his active service.  The Court has made clear 
that a lay party is not competent to provide probative 
evidence as to matters requiring expertise derived on 
specialized medical knowledge, skill, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1994).  In 
this case, a diagnosis of a right knee disability involves 
internal structures of the knee that are not observable to a 
lay party.  Therefore, he cannot diagnose himself with a 
right knee disability.  

In Robinette v. Brown, 8 Vet. App. 69 (1995), the Court 
stated that if a claimant alleges the existence of medical 
evidence that, if true, would have made the claim plausible, 
the VA would be under a duty under 38 U.S.C.A. § 5107(a) to 
advise him to submit such evidence to complete their 
application for benefits.  The Court has also held, however, 
that the obligation exists only in limited circumstances 
where the veteran has referenced other known and "existing" 
evidence.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
In this case, the Board finds that while the claim of 
entitlement to service connection for a right knee disability 
is not well grounded, even if this claim were well grounded, 
the VA has fulfilled the duty to assist.  In any event, based 
on the veteran's statements and the RO's efforts to obtain 
records, neither the Board nor the RO is on notice of the 
existence of any evidence which exists that, if true, would 
make this claim for service connection plausible. 

Under the authority of Holbrook v. Brown, 8 Vet. App. 91 
(1995) the Board will also rule in the alternative on the 
merits.  In this regard, the Board notes that the veteran has 
essentially argued the merits of a claim for service 
connection for the right knee.  He was provided the law and 
regulations governing service connection.  In the most recent 
statement of the case, the RO expressly determined that a 
right knee disability was not incurred or aggravated in 
service and that arthritis was not manifest within the 
presumptive period post service.  This is clearly a ruling on 
the merits of the claim.  Accordingly, the veteran would not 
be prejudiced by a merits determination by the Board.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
concludes that there is no showing by competent evidence of 
any current right knee disability causally related to a 
disease or injury of service origins.  The only right knee 
problem in service was a contusion.  There is no indication 
it was more than acute and transitory.  Clearly, arthritis of 
the knee was not manifest within one year after separation 
from active service.  Accordingly, the clear weight of the 
evidence is against the grant of service connection for a 
right knee disability, and under these circumstances, the 
benefit of the doubt doctrine is not for application.


IV.  Entitlement to Service Connection for a Back Disability

With regard to the veteran's claim of entitlement to service 
connection for a back disability and a left knee disability, 
the Board finds that these claims are well grounded under the 
Court's determination in Caluza.  The Board finds evidence of 
both a left knee disability and a back disorder, evidence 
that these disabilities were treated during service, and a 
continuity of symptomatology that provides a basis to meet 
the third prong of the Caluza analysis under Savage.  The 
Board finds the indication of a disease in service and 
present manifestations of the same chronic disease following 
service.  Accordingly, under Savage, 10 Vet. App. at 495-97, 
the Board finds that these claims are well grounded.  For 
reasons noted above, the Board finds that it has fulfilled 
the duty to assist mandated by statute. 

With regard to the claim of entitlement to service connection 
for a back disability, service connection may be granted if 
the evidence shows that a disability was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  When a disability is not initially manifested during 
service or within an applicable presumptive period, 
"direct" service connection may nevertheless be established 
by evidence demonstrating that the disability was, in fact, 
incurred or aggravated during the veteran's service.  
38 C.F.R. § 3.303(b) (1998); Cosman v. Principi, 3 Vet. App. 
503 (1992); Godfrey v. Derwinski, 2 Vet. App. 352, 356 
(1992); and Douglas v. Derwinski, 2 Vet. App. 103, 108-9 
(1992).

With regard to the claim service connection for a back 
disability on a direct basis, a review of the evidence of 
record shows treatment for back pain in February 1986.  At 
this time, the veteran stated that he did not recall any 
direct trauma.  Following his treatment, no evidence of a 
chronic back disability is indicated.  At his separation 
evaluation in January 1989, a series of disabilities were 
noted.  Significantly, no reference is made to a back 
disability.  The veteran himself, in a September 1989 
evaluation for the Army National Guard, stated that he did 
not have recurrent back pain.  

For a showing of a chronic disease in service (such as a 
chronic back disability), there is a requirement of a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish a 
chronic condition that can be linked to service.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).  Based on a 
total lack of evidence in service of a chronic back 
disability following treatment and the veteran's failure to 
note this disability following this treatment, the Board 
finds that the preponderance of evidence is against the claim 
for service connection for a back disability on a direct 
basis.  Accordingly, the claim of entitlement to service 
connection for a back disability on a direct basis must be 
denied.  

The veteran has also contended that his back disability was 
caused by his service-connected gunshot wound.  A disability 
that is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.303(a) (1999).  However, in light of the 
medical opinion of August 1998, the Board finds that the 
medical evidence of record does not support the claim of 
entitlement to service connection for a back disability on a 
secondary basis.  The preponderance of evidence does not 
support the contention that the current back disability can 
be reasonably associated with his service-connected 
condition.  In making this determination, the Board has 
considered whether the nonservice-connected back disability 
has been aggravated by his service-connected disabilities.  
However, once again, the Board finds that the preponderance 
of evidence does not support such a determination.  

The Board has considered the X-ray study of March 1991, which 
notes discogenic disease at L1-L2 and the L2-3 levels.  Spina 
bifida at S1 was also noted.  However, this study was taken 
more than one-year following the veteran's discharge from 
active service.  Further, no medical provider indicated that 
the discogenic disease at L1-2 and L2-3 was caused by an 
injury during the veteran's service or within the National 
Guard.  Likewise, other radiographic changes noted in 1989 
have not been linked to an injury or disease of service 
origins.

With regard to the veteran's own contentions that his 
service-connected disabilities have caused his back disorder, 
the Court has been clear that lay medical assertions to the 
effect that the current back disability is the result of a 
service-connected condition have no probative value.  On the 
issue of medical causation, the Court has been clear that lay 
"hypothesizing, particularly in the absence of any 
supporting medical authority, serves no constructive 
purpose" and cannot be considered by the Board.  Hyder v. 
Derwinski, 1 Vet. App. 221, 225 (1991).  In light of the 
medical evidence cited above, the Board must deny this claim. 

V.  Entitlement to Service Connection for a Left Knee 
Disability

Regarding the claim of entitlement to service connection for 
a left knee impairment, the Board has documented medical 
evidence of a left knee disability.  An MRI study completed 
in September 1998 revealed a left medial meniscus tear.  The 
Board also has a medical opinion from the VA evaluator of 
August 1998, who indicates that this is "likely a result of 
his injury and altered gait and is a surgical problem."  The 
examiner appears to be associating the left knee disability 
with active service (thought this is not clear).  The VA 
examination of April 1989 noted crepitus with movement of the 
left leg.  Based on these results, the Board is also mindful 
of the benefit of the doubt doctrine.  This provides that 
where there is an approximate balance of evidence for and 
against a claim, the veteran will be given the benefit of the 
doubt.  In this case, the record is fairly balanced for and 
against the claim as to whether the left knee disability 
originated in service and has persisted since that time.  The 
veteran is entitled to the benefit of the doubt in such 
circumstances.  38 U.S.C.A. § 5107.  Accordingly, the benefit 
is granted. 


VI.  Entitlement to Increased Evaluations for the Residuals 
of a
Gunshot Wound to the Midline of the Abdomen, Involving
Muscle Group XIX, and a Wound of the Right Chest,
Involving Muscle Group XXI  

The damage caused by the residuals of a gunshot wound of the 
midline of the abdomen has been evaluated as damage to Muscle 
Group XIX under 38 C.F.R. § 4.73, Diagnostic Code 5319 
(Muscle Group XIX, the muscles of the abdominal wall) (1999).  
An injury to Muscle Group XIX warrants a noncompensable 
evaluation when slight, a 10 percent evaluation when 
moderate, a 30 percent evaluation when moderately severe, and 
a 50 percent evaluation when severe.  

The damage caused by the residuals of a gunshot wound to the 
right chest has been evaluated under 38 C.F.R. § 4.73, 
Diagnostic Code 5321 (Muscle Group XXI, muscles of 
respiration) (1999).  An injury to Muscle Group XXI warrants 
a noncompensable evaluation when slight, a 10 percent 
evaluation when moderate, and a 20 percent evaluation when 
moderately severe or severe.  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, a lower 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 4.56 
(1999).  A moderate disability of the muscle group involves a 
through and through or deep penetrating wound of short track 
from a single bullet, a small shell, or a shrapnel fragment, 
without explosive effect of a high velocity missile, 
residuals of debridement, or prolonged infection.  38 C.F.R. 
§ 4.56(d)(2)(i).  To be entitled to a moderate disability 
evaluation, service department records or other evidence of 
inservice treatment for the wound must be found.  38 C.F.R. 
§ 4.56(d)(2)(ii).  Objective findings must include the 
entrance and (if present) exit scars, small or linear, 
indicating a short track of the missile through muscle 
tissue.  Some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or a lower 
threshold of fatigue when compared to the sound site must 
also be found.  38 C.F.R. § 4.56(d)(2)(iii).  

A "moderately severe" disability includes a through and 
through or deep penetrating wound by a small high velocity 
missile or large low velocity missile with debridement, 
prolonged infection, or sloughing of the soft parts, and 
intermuscular scarring.  38 C.F.R. § 4.56(d)(3)(i).  
Objective findings must include the entrance and (if present) 
exit scars indicating the track of the missile through one or 
more muscle groups.  Indications of palpation on loss of deep 
fascia, muscle substance, or normal firm resistance of muscle 
compared with the sound side must be noted.  Tests of 
strength and endurance (compared with the sound side) must 
demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3)(iii) (1999).  

A "severe" disability requires a through and through or 
deep penetrating wound due to a high velocity missile, or 
large or multiple low velocity missiles, or with a shattered 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  38 C.F.R. 
§ 4.56(d)(4)(i).  Objective findings must include a ragged, 
depressed and adherent scars indicating wide damage to the 
muscle groups in the missile track.  Palpation must show loss 
of deep fascia or muscle substance, or soft flabby muscles in 
the wound area.  Muscles must swell and harden abnormally in 
contraction.  Tests of strength, endurance or coordinated 
movement impaired with the corresponding muscles of the 
uninjured side would indicate severe impairment of function.  
X-ray evidence of minute multiple scattered foreign bodies, 
indicating intermuscular trauma and the explosive effect of 
the missile, or adhesion of the scar to one of the long 
bones, scapula, or pelvic bones, with epithelial sealing 
rather than the true skin covering in an area where the bone 
is normally protected by muscle, would also indicate signs of 
severe muscle disability.  38 C.F.R. § 4.56(d)(4)(iii).  
Visible or measurable atrophy, adaptive contractions of an 
opposing group of muscles, diminished muscle excitability to 
pulsed electrical current in electrodiagnostic tests, and 
induration or atrophy of an entire muscle following simple 
piercing by a projectile would also indicate a severe muscle 
injury.  Id.  

The Schedule for Rating Disabilities, 38 C.F.R. Part 4, was 
amended during the pendency of this appeal as it relates to 
rating muscle injuries.  The veteran is therefore entitled to 
whichever set of criteria provides him with a higher rating.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991) and Dudnick 
v. Brown, 10 Vet. App. 79 (1997).  

Under 38 C.F.R. § 4.56(b)(as in effect prior to June 3, 
1997), a "moderate" disability of the muscles would be 
indicated by the entrance and (if present) exit scars linear 
or relatively small and so situated as to indicate a 
relatively short track of a missile through muscle tissue.  
Signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus and of definite weakness or 
fatigue in comparative testing should be found.  A 
"moderately severe" disability of muscle under 38 C.F.R. 
§ 4.56(c) (as in effect prior to June 3, 1997) is found when 
the entrance and (if present) exit scars are relatively large 
and so situated as to indicate the track of the missile 
through important muscle groups.  Indications of palpation of 
moderate loss of deep fascia, or moderate loss of muscle 
substance or moderate loss of normal firm resistance of 
muscles compared with the sound side must be shown.  For a 
"severe" disability of muscles, 38 C.F.R. § 4.56(d) (as in 
effect prior to June 3, 1997), objective findings must 
include extensive ragged, depressed, and adherent scars of 
the skin so situated as to indicate wide damage to the muscle 
groups in the track of the missile.  Palpation must show 
moderate or extensive loss of deep fascia or muscle 
substance.  

The record in this case shows a penetrating wound in service 
of what has now been identified as Muscle Groups XIX and XXI.  
There is no indication of injury to the bone.  There was no 
other indicator of extensive injury to these muscles at that 
time or thereafter.  What is particularly striking is the 
fact that detailed evaluations of the gunshot wounds post 
service residuals have failed to reveal evidence of a 
material disability associated with Muscle Groups XIX or XXI.  
There is no showing of loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
a lower threshold of fatigue.  No real impairment of 
respiratory function has been demonstrated.  The VA 
evaluation of August 1998 failed to note a disability 
associated with either the abdominal wall or the muscles of 
respiration.  This determination is consistent with the 
numerous VA evaluations of the service-connected disabilities 
before the Board at this time, including, but not limited to, 
the over 10 VA examinations of these disorders since the 
veteran filed his claim for VA compensation following 
discharge from active service.  The absence of objective 
evidence of tissue loss or scarring of the magnitude 
commensurate with more than moderate injury is clearly the 
dominate feature of the current record and precludes the 
assignment of a higher evaluation for muscle injury. 

In making this determination, it is important to note that 
the Board is not disputing the serious nature of the original 
gunshot wound injury.  The veteran is currently service 
connected for numerous disorders associated with this injury, 
including a disability to the urethral stricture, the left 
forearm, the left thigh, and the liver.  However, while the 
veteran was seriously injured during service, there is no 
medical evidence to support the conclusion that there is 
currently any objectively confirmed residual disability 
linked to the injury in service of Muscle Groups XIX or XXI.  
Repeated evaluations have failed to indicate any disability 
associated with these muscle groups.  The justification for 
the current disability rating thus rests upon the fact that 
the original records show a penetrating wound that must be 
deemed to be moderate. 

With regard to the complaints of abdominal discomfort, the 
clear preponderance of the competent medical evidence of 
record fails to link such complaints of pain with a residual 
disability involving the service connected residuals of the 
gunshot wound. Regarding the gunshot wound to the right 
chest, the veteran himself has failed to note any particular 
disability associated with this condition.  Within numerous 
VA evaluations over a 10-year period, little reference is 
made to these disorders.  While the veteran does note 
"painful breathing" in his VA examination of April 1989, no 
health care provider has associated this complaint of pain to 
the service-connected disability.  The VA examination of 
April 1996 found no impairment as far as abdominal or chest 
muscle groups.  

The veteran has scars associated with his gunshot wound; 
however, the clear weight of the evidence is against a 
finding that the scars warrant a separate compensable rating.  
The August 1992 VA examination noted the veteran's complaint 
that the abdominal scar was "moderately painful upon 
palpation," and noted a diagnosis of well-healed, moderately 
painful scars.  But the examiner also specifically noted that 
upon "objective demonstrations" the scars were not tender 
or painful.  The Board concludes that the specific finding 
that the scars were not tender and painful upon objective 
demonstration is clearly entitled to the most probative 
weight since it directly addresses the rating criteria.  The 
other notations on the August 1992 report demonstrate no more 
than subjective reports of painful scaring.  Furthermore, the 
multiple other examinations fail to demonstrate scars that 
are tender and painful objectively.  Thus, the objective 
medical evidence of record as a whole does not support the 
conclusion that the service-connected gunshot wounds have 
produced painful or tender scars warranting a separate 
evaluation for this disability.  

The Board has considered whether the issue of extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) (1999) is raised by 
the record.  38 C.F.R. § 3.321(b)(1) applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
However, based on the medical evidence cited above, the Board 
finds that the record does not raise the issue of entitlement 
under 38 C.F.R. § 3.321(b)(1).  In light of the recent 
evaluations which the Board finds to be highly probative, 
there is no evidence which the Board has found credible and 
of significant probative weight to indicate that the service 
related disabilities impair earning capacity by requiring 
frequent hospitalizations or because medication required for 
these disabilities interfere with employment.  In Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993), the Court held that the 
Board was required to consider extraschedular entitlement 
under 38 C.F.R. § 3.321(b)(1) where the record contains 
evidence that the veteran's disability required frequent 
hospitalizations and bed rest which interfere with 
employability.  This case is clearly distinguishable from 
Fanning because no such evidence is of record.

In deciding all of the veteran's claims, the Board has 
considered the Court's determination in Fenderson v. West, 12 
Vet App. 110 (1999), and whether he is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court held 
that the evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that finding the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it is possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson, 12 Vet. 
App. at 126.  

In this case, the Board specifically finds that there is no 
evidence that supports the veteran's claims at different 
periods of time during the appeal period.  The most probative 
evidence supports the conclusion that there is no actual 
variant in the severity of his service-connected disabilities 
during the appeal period.  Accordingly, the Board does not 
find that the veteran's disability evaluations should be 
increased for any separate period based on the facts found 
during the appeal period in question.  The evidence of record 
from the day the veteran filed his claim to the present 
supports a conclusion that he is not entitled to increased 
evaluations during any time within the appeal.



ORDER

Entitlement to service connection for a right knee disability 
is denied. 

Entitlement to service connection for a back disability is 
denied. 

Entitlement to service connection for a left knee disability 
is granted. 

Entitlement to an increased evaluation for the residuals of a 
gunshot wound of the midline of the abdomen, involving Muscle 
Group XIX, is denied.  

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a gunshot wound to the right chest, involving 
Muscle Group XXI, is denied. 


		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 

